Citation Nr: 0725482	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a back injury, status post lumbosacral spine 
fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision in which the RO 
granted service connection for residuals of a back injury, 
status post lumbosacral spine fusion, and assigned a 10 
percent rating, effective May 31, 2001.    

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in August 2006; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected lumbar spine disability 
is manifested by low back pain, paravertebral tenderness, 
slight limitation of motion, and spondylosis with minimal 
disk space narrowing, which did not equate to moderate 
intervertebral disc syndrome with recurring attacks.

3.  The veteran's service-connected lumbar spine disability 
is not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

4.  The veteran's service-connected lumbar spine disability 
is manifested by orthopedic manifestations consisting of 
slight limitation of motion that does not equate to forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

5.  Competent medical evidence does not reveal any objective 
neurological manifestations related to the veteran's service-
connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's residuals of a back injury, status post 
lumbosacral spine fusion, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Pelegrini, 18 Vet. App. at 112.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2002 letter from the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for service 
connection for a lumbar spine disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The February 2005 rating decision further informed the 
veteran of the applicable rating criteria for lumbar spine 
disabilities under the old and revised criteria for rating 
spine disabilities in 38 C.F.R. § 4.71a, providing notice of 
what evidence would be necessary to substantiate a claim for 
a higher initial rating.  

Thus, the RO while not provided a notice letter specific to 
the claims for higher ratings, given the above, and because 
the appellant and his representative have demonstrated a 
clear understanding of what is needed substantiate the claim 
for higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007) (holding that notice deficiencies are not prejudicial 
if they did not render the claimant without a meaningful 
opportunity to participate effectively in the processing of 
his or her claim).  The Board also points out that neither 
the veteran nor his representative has contended that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice to the veteran.

Although the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
increased rating claim, consistent with Pelegrini, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).

Concerning the notice requirements of Dingess/Hartman, in a 
March 2006 letter, the RO informed him how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts those determinations.  

After the appellant was afforded opportunity to respond to 
each notice identified above, the May 2006 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim for a higher initial rating for residuals of a back 
injury, status post lumbosacral spine fusion.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records, private treatment records, VA 
treatment records, and a report of an August 2004 VA spine 
examination.  Also of record and considered in connection 
with the claim are the various statements submitted by the 
veteran and his representative, on his behalf.  

Evidence of record shows that the veteran's service records 
were accidentally damaged and possibly destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. 3.159 (c)(2) (2006).  In this case, the Board notes 
that multiple efforts were made to obtain records from the 
NPRC in order to attempt to obtain service medical records as 
well as SGO (Office of the Army Surgeon General) reports and 
morning/sick reports.  The requests were unsuccessful.  Each 
search was unable to locate any of the veteran's service 
medical records including SGO or morning/sick reports.  In 
this case, the Board finds that further efforts to search for 
additional service medical records would be futile, as 
multiple attempts were already made to obtain identified 
service records as required under 38 C.F.R. § 3.159(c) 
(2006).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any deficiency in notice does not affect the 
merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2006).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2006).



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243 (2006)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  In this case, neither the pre-amendment nor the 
amended versions of the rating criteria are more favorable to 
this veteran's claim and both will be considered as 
applicable.

Post-service private treatment records dated in December 1989 
show findings of post-operative change with spinal fusion at 
the L4, L5, and S1 vertebral bodies; slight disc space 
narrowing at the L4-5 and L5-S1 levels with the remaining 
disc spaces being fairly well maintained; minimal spondylosis 
of the lumbar vertebral bodies with degenerative changes 
involving the lower apophyseal joints; and slightly 
generalized osteoporosis. 

A December 1990 private physician statement as well private 
hospital treatment records dated in 1958 indicate that the 
veteran had spinal fusion surgery in 1958.  VA outpatient 
treatment records dated from 2001 to 2003 do not show any 
complaints, findings, or diagnosis of a lumbar spine 
disability.  

In a June 2004 VA spine examination report, the veteran 
complained of low back pain that did not radiate.  The 
veteran further indicated that he has not been prescribed bed 
rest by a doctor during the last year and has flare-ups of 
back pain about six times a month that last two to three 
days.  Objective medical findings showed that palpation of 
the lumbosacral spine elicited tenderness to the 
paravertebral muscles but no abnormality of temperature, 
crepitance, or swelling.  Lumbar spine range of motion 
findings were recorded as forward flexion - 70 degrees (with 
pain from 60 to 70), extension - 30 degrees, left and right 
lateral flexion - 30 degrees, and left and right rotation - 
40 degrees.  The examiner indicated that after repetitively 
having the veteran flex and extend his back testing for pain, 
weakness, fatiguability, and incoordination, there was no 
change in the veteran's recorded range of motion or pain 
pattern.  Neurological examination findings revealed that the 
veteran was able to heel-walk and toe-walk, had grossly 
normal sensory to light touch, and exhibited full strength as 
well as bilateral 2+ reflexes.  The examiner listed an 
assessment of residuals of a lumbosacral spine fusion.  VA X-
ray reports listed an impression of spondylosis with minimal 
disk space narrowing at L3-4 and L5-S1 and postoperative 
change at L5 with bilateral fact degenerative change. 

A February 2006 VA treatment record reflected subjective 
complaints of lumbar discomfort and also noted that the 
veteran walks two miles a day. 

A.  Rating Criteria in Effect Prior to September 23, 2002

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 20 percent rating is warranted when the 
veteran suffers from moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is assigned when 
the intervertebral disc syndrome is severe with recurring 
attacks and only intermittent relief.  To receive a 60 
percent rating under Diagnostic Code 5293, intervertebral 
disc syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Evidence of record, including VA and private treatment 
records as well as the June 2004 VA examination report, shows 
that the veteran suffers from low back pain, paravertebral 
tenderness, slight limitation of motion, and spondylosis with 
minimal disk space narrowing but does not show that his 
symptoms equate to moderate intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Further, none 
of the evidence of record shows that the veteran's lumbar 
disability was classified as moderate.  Accordingly, the 
Board finds that the veteran's low back disability residuals 
do not warrant a rating in excess of 10 percent under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2006).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the June 
2004 VA examination report, it was noted that after 
repetitively having the veteran flex and extend his back 
testing for pain, weakness, fatigability, and incoordination, 
the VA examiner noted that there was no change in the 
veteran's recorded range of motion or pain pattern.  After 
considering the effects of the pain, tenderness, and 
limitation of function, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating in excess of 10 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 10 percent 
under Diagnostic Code 5293.  Other Diagnostic Codes for the 
lumbar spine, which might provide for a higher disability 
rating, are not applicable.  It is not contended nor shown 
that the veteran's service-connected lumbar disability 
includes symptoms of ankylosis of the lumbar spine, severe 
limitation of motion, severe lumbosacral strain, or fracture 
of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 through 5295 (2002).

B.  Rating Criteria in Effect from September 23, 2002

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  To receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
must suffer from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.

In this case, none of the evidence of record reflects that 
the veteran has had an incapacitating episode due to his 
lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Consequently, rating 
upon the basis of incapacitating episodes is not appropriate.

In terms of orthopedic manifestations, prior to September 26, 
2003, limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292 and is evaluated as slight (10 percent), 
moderate (20 percent), or severe (40 percent). See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The June 2004 VA 
examination report showed range of motion findings of the 
lumbar spine as forward flexion - 70 degrees (with pain from 
60 to 70), extension - 30 degrees, left and right lateral 
flexion - 30 degrees, and left and right rotation - 40 
degrees.  Even resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran could be said to 
suffer from no more than slight limitation of motion of the 
lumbar spine. Under Diagnostic Code 5292, this would warrant 
a 10 percent disability evaluation.

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  

C.  Rating Criteria in Effect from September 26, 2003

Under the revised criteria, effective from September 26, 
2003, intervertebral disc syndrome (designated at Diagnostic 
Code 5243) is rated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine.  Pertinent to the 
lumbar spine, that formula provides for the assignment of a 
20 percent rating when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).

Under the revised rating criteria, normal range of motion of 
the thoracolumbar spine is as follows: flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  See 38 
C.F.R. § 4.71a, Plate V (2006).

As noted above, the June 2004 VA examination report showed 
range of motion findings of the lumbar spine as forward 
flexion - 70 degrees (with pain from 60 to 70), extension - 
30 degrees, left and right lateral flexion - 30 degrees, and 
left and right rotation - 40 degrees.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings continue to support no more than a 
10 percent evaluation for orthopedic symptoms.  Competent 
medical evidence of record also showed no compensable 
neurological manifestations related to the veteran's service-
connected lumbar spine disability.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on any of these factors is not 
supported by objective medical findings of record.

For all the foregoing reasons, the Board finds there is no 
basis upon which to award the veteran an initial rating in 
excess of 10 percent for his service-connected lumbar 
disability under either the old or revised rating criteria.  
As such, there is no basis for the assignment of any staged 
rating pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
D.  Extraschedular Rating

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during the 
periods in question, the veteran's service-connected lumbar 
spine disability reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited to and discussed in the May 2006 SSOC).  In this 
regard, the Board notes that there is no showing that the 
disability markedly interfered with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating), that 
the disability warranted frequent periods of hospitalization, 
or that the disability otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a back injury, status post lumbosacral spine 
fusion, is denied.



____________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


